Citation Nr: 0708673	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for bilateral tinnitus.  The RO 
issued a notice of the decision in April 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
December 2003.  The RO thereafter issued another decision and 
notice of decision in February 2004, which continued to deny 
the veteran's claim.  The veteran again filed a timely NOD 
with this decision in February 2004.  Subsequently, in May 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2004, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in May 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in September 2006 where the veteran presented 
as a witness.

The Board notes that the RO, in its February 2004 decision, 
characterized the veteran's claim as one to reopen a 
previously and finally decided claim for service connection 
for tinnitus.  A review of the record indicates, however, 
that while the RO had adjudicated this issue previously in 
April 2003 (and issued a notice of decision at that time), 
the veteran timely filed an NOD in December 2003 thereby 
precluding the April 2003 decision from becoming final.  See 
38 C.F.R. § 20.1103; accord 38 U.S.C.A. § 7105.  
Additionally, although the veteran in his January 2003 
service connection claim for tinnitus characterized it as one 
to reopen, an examination of the only prior and final RO 
decision, which occurred in February 1970 and for which the 
veteran received notice in March 1970, reveals that this 
decision adjudicated only service connection for impaired 
hearing residual of redundant tympanic membrane (TM) and 
residual perforation, and made no determination with respect 
to service connection for tinnitus.  Accordingly, the veteran 
was not, and currently is not, required to reopen his claim 
by providing new and material evidence.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board determines that it must remand the instant case for 
additional consideration by the AMC/RO.  See 38 C.F.R. §§ 
19.9 (authorizing Board to remand appeals), 20.1304.  
Specifically, in August 2006, the veteran's appeal was 
certified to the Board, but in September 2006 (post-
certification) the veteran submitted relevant medical 
evidence pertaining to the instant service connection claim.  
In a February 2007 correspondence, the veteran indicated that 
he wished for the Board to remand the case for further 
consideration and readjudication by the RO in light of this 
new evidence.  He accordingly has not waived his right to 
such AMC/RO consideration of post-certification newly 
submitted evidence, as would be required under 38 C.F.R. § 
20.1304(c) for the Board to adjudicate the issue in the first 
instance at this time.  The Board thus must remand the case 
to the AMC/RO for further action.

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to service 
connection for tinnitus should again be 
reviewed by the AMC/RO on the basis of the 
receipt of additional evidence.  

If the AMC/RO does not grant this benefit 
in full, it must furnish the veteran a 
Supplemental Statement of the Case, and 
afford him a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



